            Case 1:18-cv-01090-EGS Document 18 Filed 08/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

EQUITY FORWARD,                              )
                                             )
                              Plaintiff,     )       Civil Action No.: 18-1090 (EGS)
                                             )
                v.                           )
                                             )
UNITED STATES DEPARTMENT OF                  )
HEALTH AND HUMAN SERVICES,                   )
                                             )
                              Defendant.     )
                                             )

                                  JOINT STATUS REPORT
       Pursuant to the Court’s Minute Order of May 13, 2020, the parties, by and through their

undersigned counsel, respectfully submit the following report concerning the status of

Defendant’s production efforts:

       1.       In May 2020, Defendant processed 956 pages of potentially responsive material

and made a production of non-exempt responsive materials on May 29, 2020.

       2.       In June 2020, Defendant processed 1,011 pages of potentially responsive material

and made a production of non-exempt responsive materials on June 30, 2020.

       3.       In July 2020, Defendant processed 1,154 pages of potentially responsive material

and made a production of non-exempt responsive materials on July 31, 2020.

       4.       To date, Defendant has processed 22,728 pages of potentially responsive material

and there are now approximately 19,446 pages left to be processed.

       5.       Defendant anticipates that it can continue to process 750 pages per month and

provide Plaintiff with non-exempt, responsive information on a rolling basis. Defendant believes

that it can continue to provide this material every month until complete.
            Case 1:18-cv-01090-EGS Document 18 Filed 08/10/20 Page 2 of 2




       6.       In light of the foregoing, the parties propose filing a further Joint Status Report on

November 10, 2020, setting forth the status of Defendant’s response to Plaintiff’s Freedom of

Information Act request. A proposed order accompanies this Joint Status Report.

 Dated: August 10, 2020                        Respectfully submitted,

                                               /s/ ________
                                               DAVID L. SOBEL
                                               5335 Wisconsin Avenue, NW
                                               Suite 640
                                               Washington, DC 20015-2052
                                               (202) 246-6180
                                               Fax: (415) 436-9993

                                               Attorney for Plaintiff


                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                                               Chief, Civil Division

                                       By:     /s/ Derek S. Hammond
                                               DEREK S. HAMMOND, D.C. Bar No. 1017784
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2511
                                               Derek.hammond@usdoj.gov

                                               Counsel for Defendant




                                                  2
